Citation Nr: 1445442	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right ear hearing loss. 

2.  Entitlement to an initial compensable evaluation from May 15, 2007 to April 8, 2010; in excess of 10 percent from April 9, 2010 to July 21, 2010; in excess of 30 percent from July 22, 2010 to May 7, 2013; and in excess of 10 percent from May 8, 2013 for left ear perforated tympanic membrane with scarring, pain, and dizziness.

3.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.

4.  Entitlement to a 10 percent evaluation based on multiple, noncompensable disabilities under 38 C.F.R. § 3.324 (2013).




REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1962 to May 18, 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, April 2010, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge with respect to the increased rating claims and the Section 3.324 claim.  A transcript of the hearing is in the claims file.

In January 2013, the Board remanded those claims for additional development.  
 
The Veteran requested a video conference hearing before a Veterans Law Judge with respect to the new and material evidence claim.  Such was scheduled, but the Veteran failed to report.  In September 2014, the Veteran's attorney withdrew that request.  See 38 C.F.R. § 20.704(d) (2013).

FINDING OF FACT

In a September 18, 2014 correspondence, the Veteran's representative expressed the Veteran's desire to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In a September 2014 correspondence, the Veteran's attorney expressed the Veteran's desire to withdraw this appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


